Judgment unanimously reversed, on the law, defendant’s motion granted and indictment dismissed. Memorandum: The period of time between January 15, 1981 and March 12, 1981 was not excludable in computing the time within which the People should have been ready for trial (CPL 30.30; see People v Sims, 59 AD2d 546; People v Cahill, 54 AD2d 938). (Appeal from judgment of Monroe County Court, Celli, J. — burglary, third degree, and other charges.) Present — Dillon, P. J., Denman, Boomer, Green and O’Donnell, JJ.